Title: To Thomas Jefferson from Jonathan Williams, 15 November 1806
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir
                     
                            Fort Jay November 15. 1806.
                        
                        As Patron of the United States Military Philosophical Society, I think it proper to lay before you a
                            transcript of the circular letter and note of transactions, which I propose to have printed and distributed among the
                            Members.
                        I have made a separate Copy of the Memoir on a double Gun Boat, conceiving that if there be any weight in the
                            Suggestions it contains, their usefullness must depend on being known to, and approved by, the Executive of our National
                            Government.
                        Convinced as I am that in your Stores of Science there are many Deposits, which would tend, in an eminent
                            degree, to increase the value of the proposed communication, I beg leave to solicit such Papers as through your
                            condescention might be added to our Collection, and in this hope, I shall delay putting it to press till the beginning of
                            next month.
                        I subjoin a list of the Members who have either acknowledged the notice of their Election or may yet answer
                            within the limited time.
                        I have the honour to be with the greatest deference & respect Your most obedient Servant
                        
                            Jona Williams President of US. Mil. Philo. Soc.
                        
                    